DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,440,024 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.

Claims 1-25 are allowed for reasons argued by Applicant in the remarks filed 05/27/2021 and by filing the terminal disclaimer. The reasons given in the parent application are applicable in this continuation application and are recited as follows: 
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-25 are allowed for reasons argued by Applicant in the remarks filed 05/14/2019.
The prior art of record that was found and cited comprised the following reference(s): 
U.S. 2010/0281530		“Tarkoma”
Tarkoma was cited for disclosing authentication of a client by an identity provider (Tarkoma, para. 0031) and then issuing a security token (Tarkoma, para. 0032) which also included alias identities associated with the principle identity. 
The applicant argues in the remarks received on 05/14/2019 [for application 15/482,904] that Tarkoma fails to disclose storing an identifier of the principle identity and an authorization scope alongside the identifier in the database. The applicant further argues that Tarkoma fails to disclose the concept of secure applications which grant access. The examiner concurs, it appears that the Tarkoma fails to disclose several features of the claimed invention.  
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims. 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491